OFFICE OF THE ATTORNEY GENERAL   OF TEXAS
                 AUSTIN
foh    H.   mntarr       -    hg     L



upal   a ltuluf      trial.         xr   thmra bar bmn   l    Alma)
trial and         tha rrolpiantldjad@adlnmm,              the Da-
prtaont rr~uirms olthor 8 oortirlooto iror rho
Clark #howl*         the rmrtormtiaa of thm amnlt   cb
tho rool~imlt        or new Lottwr   of 0uora1auh 1p.
Th8 Dopr?t~ont        HOW          no t
                                      lttwt    a0 intluu~..      %ho
dooldon u torhloh prooodurrrcmld bo.o~@li~W#
IO thio 18 loft lntkol~ to tha diaaretlooof the
Court and the part208               inrolrd.




                                                                       i
          lim.    John   R.   Wlntmra          -   Pago 3


      xx.        MurehAaqa’ a wquoat                  ios oplnlco *a        In pwt     00 r0lla.I
                                   “Smietr         sill    125,A&a-of the 47th
                                                                          . -
                  Lwi~lataro, Rewlar sourfaa,aaxln potz~rm
                  for the type8 o? peraonrior uha a t~?$faa
                  -1     ba appoint@4     .nudar.tI.&thorn l8 ’
                  minors    swrtun tl4,      taara of a 0 or uvos yr-
                  IOMllloigodto bo of unmma4 tf&d or habitual
                  tlYunlmrd0and r00n0~ro~ whc~ w rot rhar0
                  oakbma itI8         a!Tlpd to be naoaaaasy to hava
                  a suwdlan op ointad to roo*It* iunds from tho
                  stat.Md/w ~odor.lDwor~aa~. . .'
                                   C~o.la*ukoo          furthor paorialonioz
                  the $roo.d.rr              to br Iollrmd in orteblhh~
                  cha JIao8aaIt ior l  ppoln~at  ‘91 a gitblaa    ia’                                   .-.
                ..atIar tbat ti 8 paian My’r.OqIn     Itok    aIqOY
                  rahwol tuna...
:   ;:. .._:. 4;:_.._
                    .._
                             aait.    Bill lx& ,kiWaa CL, al.0 aakaa
                                                   l
                                                   ppa     ia tr r r61r a la o 6a ~a o Y
                                                   ant    e h a.@ mM ia uaa,
                                                                          a      ~.dg ll.,.


                                   *The      ~q8oB%iaI haul ah       i&s.         ua in’&
                  iaa.   of   &a     old     m@ .ua&atnaoo     raoiploat          whcbrr
     ‘.
     :.          'Jbao 20,19l8lm~d00lmouuJlQlly                             snoqprtant
                  'aada 00~Qa1~0ppoInakdTow ha?..Tha gnu&Ian
                  alad Ld;‘montoY,,‘apprbal    a.4 uac or
                   alalso;haabr, 0. iu u tha*raaoY6a ahn tha
                  glwuaa ua rrot rka a&q 0*x rapb!Yt to th!,
                  QlarkddIdnotwka                         fiamlaoiollatly.        'm
                  gurr4Ian     Ia de&,,            aau ,ous! raaiglaat,      rlqh6u&
                 -a tlll
                     lli~lQIna a mp ha.
                                    a tmt
                                        b o rna
                                              n a ~via g
                  la a ia ta ~~  in har a ualua aJOYth ep a a t
                                                              th vr a
                  o r r o a rp a Y0.It I..6a%ttad th a t lho>le .UU
                  aot.oar)*boat to take la ?o ot hap w                        ;Mtdra.
                                   “CM th aoaurt             lp p o ia
                                                                     a gtta i?dla n
                  iap&l thi oadlflaa~  ai *o hooattiva mro0t.Y
                  or thla W    rtmml or hi0 r* laant~tIT0 aa pro-
                  vi&M fo, !i soamtrBill l$                         rc ao* l8 thu                   '
                  gumalan rabpotulblo for                    t&o ea%lro ukto           of tlio
                 real ant or, jtnt thmtpart'oblw part whiah ah0
                      to. fran the stat0 Md~aY
                 woe m'                     j  ?oaerlll(krorn-
                 aeat? Xn other worU8, 8000 thq lppolntrmt oilb
                                          125     for   the   pwpoao
                                           8tato
                                         funda IIUM
           th mth
               t elutheltt oi a g~bdloa lo a pointad
           L lLit0d    DO th t000Ipt~,0ndup0nai turo Of
           the fund0 UOOiVOd i'ra     @ho 8tatr     and/or     tad-
           .r uo o vua a outr io b h o8u.milmn
                                             io lppalntod
           roapcaalblafar tho yatlra ietoto.
                     knoo  the paaoa &a not been lotmlly
           ldju46ad InOwt0at,   doom '*  guardian hmvo’tho
           luthorltyto mot in 8ny roq#qat othr than far
           the &~-DO   ef re.oivIa~   aad ~6xpoull11~ thaoo amid
           tundat'

-.                    Tbladaputaut     Sa OpInlan86. 0-4949,wrlttsn
..~   b# Xam. ,Oola Epoa#,, Mal.atamt AtWary    WnorU, fn ammr to
      h   Mwdmos*a rbqaoat,.,+Uaad       00 ~oll~ax        :
.<.
                        rbni       Joho   &   Wlntera        -    Peg8     5        .




                                                        g,   kr0iueing.        0s       oourao,       the     EZO-
                                   antitoDlrootarab tour d&p8rtarat.
                                                 andor           tha iaota ot tour                 Imodlota
                                   au.  1% would not bo ooooanrr to lnatltuta
                                  a nom guardlaarhlp               linoo a luoeoaaor
                                                       r o a a r dlnng,
                                  say bo 8ppoIntod uni or utIole   4228 rt laq of th
                                  Revla~ CIvll Statotoa.~
                                                hrtlalo bl23 Yarati~aAnno8atad Teua 01011
                       8tdutu,ruda                lnpprtaaLlla~


   : ;.,.:.
.”-.!.      .:.,‘5<.
                  .. :.,‘
      _ .,.I:*.:s-*    .....,
                           ....1.-.::
  ,._:.




                                                                                                        -_-          -
                                                                                                  i’ai-mcm*y dm8
                                                                                                     doin1 owam-
        ..:




                                                =Tha icudy               hoxoin peovldod             Ia oumlatIva
                                  d’wmt       pwldod         in Chagter        l2 horoaf,
                                                                                      for ltho
                                 @baahip                of. pro**          of unooand al&
                                                                                       -a    ha~ltual
                                 &gokar&a,   ana ry               bo roawtrd to withut    tiV*ine
                                        ttar iuoay.                ha uandod. Aota 19&l, b7oh a.,
                                 p* 8t67, oh* sbl, * 2."
 Eon. John Ii.Untrr8 - pace 6


             krtiolr 4l23a,Vernon** Amotatrd Toxoe Civil
f%rtutsr,reeds ai follou~r

                        *ata       a mtItla0       I* fiird iw th0 OppOintw
       Qglt      OS a guordlanfog 0                mm iff rhap it i0
       nraaaaary to hve              l   guard iill lppOlntad to r*oalv~
       fwa or met frblpthr State ma&/e Fabral Gwern-
       a a t,
            0o UtifiOhOi   0th rlaOOutiVahood, m hIa
       ~oProaentatlvoot the bureau,doportmnt, OT ogm03
       tb'OU&hWhfah Mob fundo OF0 to br pold, to th.
       lfio o that
               t the oppoiafnant of a gUIWdiM la a
       oordItti~ prooodent to the payment at MY BOSOM
       duo auoh permona,ahmll be.prima fool* wIdenm
       or t&m noRoaalt ?or aaoh a polntaant. Aota 194.l.
       L7tb Leg. pe 86 1 , oh. Ul, i 6."
                       utsola   4I28 Y*noa*a           Annot&      Tw      Civil
St4tutr0,rode           In prrtaa   &llouC
                                                       a peraoa o?
                                                                             <iii&
                                                                                : <~.:,++y;
                                               ~a0huu0ab0
                                               to aobu  &bits*    ‘Polio
                               r0m      ior whcm it la nroaraar~
                                               ed to rurive   tam60
       Q BMO~ due try               the’ Btote   oad/or ?edorol
       owwurt    aholl omMntto oa aoah nnloao aaonar
       dlaohar & lo o WUngto h w M d th @WWd
       0h 0lla Lw tihM8    UO~~~Ylo rh a vine
                                            aaah
       gmrdian no lan r lxIata.    Ao omndod AatO l%l,
       47th he., pa 8 r 7, oh. 5Ur $ 3**          .
                      miu08       42215'ma 42a9, f~nwn~a           *Mo8akd    l-8.
ci~u    Sto8daa. 2-a           00 iollawr
                       "Art.&2= - Dooth,Nd&iU                     a@ X0-81
                       whack a guardlaadloa FO8ImO m'lO
       remod          tha COWt 0U O liO.tbbl,-6 da0Ut
       Jlotloe    &    citation:         8ha li? oppoI80 mn0a.r   it
.